—Appeal by the *508defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered December 19, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements he made to the police and identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, contrary to the defendant’s contention, the court did not err in denying that branch of his omnibus motion which was to suppress statements he made to the police. The statements were taken prior to his attorney’s entrance into the case (see, People v Snell, 239 AD2d 529).
The defendant’s remaining contentions are without merit. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.